962 F.2d 8
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Michael Willard STRICKER, Defendant-Appellant.
No. 92-6157.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 4, 1992Decided:  May 21, 1992

Appeal from the United States District Court for the Southern District of West Virginia at Charleston.  John T. Copenhaver, Jr., District Judge.  (CR-90-188, CA-91-1103)
Michael Willard Stricker, Appellant Pro Se.  Paul Thomas Farrell, Assistant United States Attorney, Charleston, West Virginia, for Appellee.
S.D.W.Va.
DISMISSED.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Michael Willard Stricker appeals from the district court's order of November 15, 1991, referring this matter to a magistrate judge.*  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Contrary to Stricker's assertions, the order appealed from did not deny his 28 U.S.C. § 2255 (1988) motion.  The magistrate judge has since issued a Report and Recommendation recommending denial, but no final action has been taken, nor has Stricker filed an objection to the Report and Recommendation